United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., claiming as widow of S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 06-1937
Issued: March 9, 2007

Oral Argument February 6, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2006 appellant filed a timely appeal of a June 2, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied her request for reconsideration.
Because more than one year elapsed between the most recent merit decision of June 9, 2005 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
under 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a). On appeal, appellant contends that the Office failed to
address the medical evidence or address her arguments concerning the statement of accepted
facts.

FACTUAL HISTORY
This case has previously been before the Board. In a January 24, 2000 decision,1 the
Board found that the factual evidence established a compensable factor under Cutler, in that the
employee’s postal route required more than eight hours to prepare and complete.2 The Board
remanded the case to the Office for further development. The facts of the case are set forth in the
Board’s prior decision and are incorporated by reference. The record reflects that, on August 13,
2001, the Office accepted the claim for adjustment disorder with mixed anxiety and depressed
mood. It authorized compensation for the period July 12 to October 23, 1997, the date the
emotional condition was found to have resolved.
The employee died on April 12, 2001. The cause of death listed on the death certificate
was metastatic colon cancer. On September 3, 2003 appellant, the employee’s widow, filed a
claim for survivor’s benefits (Form CA-5) alleging that the employee’s death was causally
related to his accepted employment injury. She submitted medical and factual evidence,
including a copy of the death certificate and a June 20, 2003 report from Dr. Paul Rosch, a
Board-certified internist. Based upon a review of the employee’s medical record and factual
evidence from his occupational disease claim, Dr. Rosch opined that the employee was subjected
to severe and persistent stress at work. He stated that “[a]lthough not easy to prove, it is also my
opinion that job stress contributed to the development and fairly rapid downhill course of his
colon cancer.” Dr. Rosch noted that stress had been shown to accelerate the spread and growth
of malignant tumors as emotional stress “has been shown to depress natural killer cells and other
immune system components responsible for resistance to carcinogens.” He noted exceptions in
attributing the employee’s cancer to stress, but concluded that they could be dismissed in the
employee’s case “because of the well-documented harassment at work he was subject to, the
temporal relationship with his symptoms of colon cancer and the absence of other competent
contributing causes.” Dr. Rosch concluded that the employee’s stress at work contributed to the
development and rapid progression of his colon cancer.
By decision dated March 23, 2004, the Office denied appellant’s claim for survivor’s
benefits, finding that the medical evidence failed to establish that the employee’s death was due
to his employment injury. The Office found that the medical evidence was insufficient to
establish that the employee’s death was causally related to the accepted emotional condition.
On April 21 and May 3, 2004 appellant requested reconsideration. In support of her
request, she presented legal arguments and submitted medical and factual evidence including the
April 30, 2004 report of Dr. Rosch who stated that the employee’s inability to complete his work

1

Docket No. 99-1439 (issued January 24, 2000). On May 26, 1998 the Office denied the employee’s emotional
condition claim on the basis that he failed to establish a compensable factor of employment. An Office hearing
representative affirmed the denial of his claim on December 31, 1998. The Board adopted the decision of the
hearing representative to find that the employee had not substantiated his allegations of harassment or
discrimination.
2

See Lillian Cutler, 28 ECAB 125 (1976).

2

duties in eight hours “created an atmosphere of severe and persistent stress.” Dr. Rosch opined
that this type of stress, when associated with overwork and fatigue, “can weaken immune system
resistance to cancer.”
On August 16, 2004 the Office received a report by Dr. Suresh B. Katakkar, a second
opinion Board-certified internist with a subspecialty in medical oncology. Dr. Katakkar
reviewed the employee’s medical records, a statement of accepted facts and the reports of
Dr. Rosch. He opined that he did not believe that the employee’s stress had induced the cancer.
Dr. Katakkar generally agreed with Dr. Rosch that “stress can cause a problem over a period of
time.”
By decision dated August 20, 2004, the Office denied modification of the March 23,
2004 decision.
In a supplemental report dated September 7, 2004, Dr. Katakkar opined that the
employee’s colon cancer was unrelated to the accepted condition of mixed anxiety disorder or
adjustment disorder. He stated that employee’s accepted depression did not cause or induce his
cancer.
By decision dated September 22, 2004, the Office denied modification of the August 20,
2004 decision. It found that the weight of the medical opinion evidence of record was
represented by Dr. Katakkar.
On October 12, 2004 appellant requested reconsideration. She contended that the
statement of accepted facts should be revised to include harassment and retaliation as
compensable factors of employment. Appellant submitted two pages of an April 24, 2002 Equal
Employment Opportunity Commission (EEOC) decision in support of her request.
By decision dated January 12, 2005, the Office denied modification of the September 22,
2004 decision.
In a letter dated March 8, 2005, appellant requested reconsideration and submitted a
report from Dr. Bernard S. Siegel, a Board-certified surgeon, who reviewed the employee’s
medical records and work history and indicated his agreement with Dr. Rosch. Dr. Siegel stated
that the work stress the employee was under “contributed to the rapid progression of his disease.”
By decision dated June 9, 2005, the Office denied modification of the January 12, 2005
decision.
By letter dated May 15, 2006, appellant requested reconsideration. She submitted
arguments pertaining to the medical evidence of record. Appellant also submitted a copy of the
transcript of proceedings before Administrative Judge Dennis Carter in her husband’s EEOC
claim and a letter from Bruce Lane, the employee’s former supervisor and manager of human
resources at the employing establishment. She contended that this evidence warranted
modification of the statement of accepted facts to accept harassment as a compensable work
factor.

3

By decision dated June 2, 2006, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was insufficient to warrant further merit review of the
case.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 provides under section 8128(a) that the
Office may review an award for or against payment of compensation at any time on its own
motion or upon application.4 The employee shall exercise this right through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.5
An employee seeking reconsideration should send the application for reconsideration to
the address as instructed by the Office in the final decision. The application for reconsideration,
including all supporting documents, must be in writing and must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.6
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.7 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.8
ANALYSIS
In the prior appeal, the Board issued a January 24, 2000 decision on the employee’s claim
of an employment-related emotional condition, for which he was disabled from July 11 to
October 28, 1997. The Board found that the record established a compensable factor of
employment under Cutler, namely that his postal route required more than eight hours to prepare
and complete.9 The Board also adopted the December 31, 1998 decision of an Office hearing
representative to find that his allegations of harassment and discrimination were not factually
3

5 U.S.C. §§ 8101 et seq.

4

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

5

20 C.F.R. § 10.605.

6

Id. at § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

7

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

8

Id. at § 10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

9

See supra note 2.

4

established. The case was remanded to the Office for further development. On August 13, 2001
the Office accepted that the employee sustained an adjustment disorder with mixed anxiety and
depressed mood for the claimed period. Compensation benefits were awarded from July 12 to
October 23, 1997.
On April 12, 2001 the employee passed away following treatment for colon cancer.
Appellant, his widow, has pursued a claim since 2003 contending that his death was contributed
to by stress arising in his federal employment from incidents of harassment and discrimination.
The prior Office merit decisions have noted that the statement of accepted facts prepared in this
case, premised on the Board’s 2000 decision, “cannot be altered pending the receipt of credible,
factual evidence….”10
The June 2, 2006 decision of the claims examiner sets forth the arguments raised by
appellant with her request for reconsideration. Her first four arguments addressed the quality of
the medical evidence previously of record and, following a limited review, the claims examiner
noted that no new medical evidence was submitted since the June 9, 2005 merit decision. In this
respect, the claims examiner properly found that appellant had not provided a basis for further
merit review. However, the claims examiner went on to examine the fifth and sixth points raised
by appellant: her argument that there is more than one compensable factor giving rise to the
employee’s emotional condition.
Appellant submitted new factual evidence to the record consisting of three volumes of
transcripts related to a proceeding before the EEOC and the comments of the presiding
Administrative Judge. She also submitted a statement from the employee’s former superior. The
June 2, 2006 decision addresses this material, stating: “[t]he additional findings concerning the
factual evidence are incidental since the denial of the claim is due to a failure to establish causal
relationship.” To this extent, the claims examiner applied an improper standard to the evidence
submitted by appellant.
It is well established that the requirement for reopening a claim for further merit review
before the Office does not include the necessity that claimant submit all evidence necessary to
discharge his or her burden of proof.11 Rather, the requirement for reopening a case specifies
only that the evidence be relevant, pertinent and not previously considered by the Office.12 The
presentation of such new evidence creates the necessity for review of the full case record in order
to properly determine whether the newly submitted evidence would warrant modification of an
earlier decision. Analyzing whether a claimant established causal relationship is not the proper
standard for determining whether a case should be reopened for merit review. Rather, it is a
standard applicable when conducting a merit review.13

10

See September 22, 2004 decision of the Office, page 2. The statement of accepted facts appears premised on
the Board’s January 24, 2000 decision.
11

See Sydney W. Anderson, 53 ECAB 347 (2002); Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

12

20 C.F.R. § 10.606(b)(2)(iii).

13

See Joseph L. Cabral, 44 ECAB 152, 156 (1992).

5

The error in the claims examiner’s decision is that he does not apply the regulatory
standard to the evidence submitted. Rather, he articulated an “incidental” standard: “[t]he
additional findings concerning the factual evidence are incidental since the denial of the claim is
due to a failure to establish causal relationship.” The Office previously denied amending the
statement of accepted facts pertaining to the accepted compensable factor absent the receipt of
new credible, factual evidence. Appellant submitted new factual evidence to the Office with her
reconsideration request, arguing that the materials from the EEOC proceedings and statement of
decedent’s former superior substantiated his allegations of harassment. This was sufficient to
require further merit review by the Office. As the June 2, 2006 decision stands, the reference to
“[t]he additional factual findings” is obscure. There is no definitive finding of fact or statement
of reason as to whether the evidence submitted by appellant is sufficient to establish an
additional compensable factor or to modify the statement of accepted facts.
The Board previously accepted a compensable employment factor under Cutler. In turn,
it relied on the 1998 finding of an Office hearing representative to deny harassment or
discrimination as being factually established. Appellant supplemented the record in 2006 with
new factual evidence relevant to these prior factual determinations. If this evidence is sufficient
to establish harassment, as alleged, the Office would have to consider how such a factor pertains
to the medical evidence of record. If the Office finds that the evidence does not establish
harassment, as alleged, the basis for such a factual finding should be made clear after appropriate
merit review.
CONCLUSION
The Board finds the Office improperly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128.

6

ORDER
IT IS HEREBY ORDERED THAT the June 2, 2006 decision of the Office of Workers’
Compensation Programs be set aside. The case is remanded to the Office for further action
consistent with this decision.
Issued: March 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

